Citation Nr: 0912599	
Decision Date: 04/03/09    Archive Date: 04/10/09

DOCKET NO.  00-22 441	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an effective date earlier than March 2, 2004, 
for the grant of a total disability rating based upon 
individual unemployability due to service-connected 
disabilities (TDIU).  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Ferguson, Associate Counsel





INTRODUCTION

The Veteran had active service from April 1970 to December 
1977.  

This matter returns to the Board of Veterans' Appeals (Board) 
following a lengthy procedural history and multiple Board 
remands and was originally on appeal from a rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Muskogee, Oklahoma.  

Unfortunately, this appeal is again REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.  VA 
will notify the Veteran if further action is required.


REMAND

Although the Board sincerely regrets the additional delay, a 
review of the record shows that this case must again be 
remanded in order to ensure compliance with previous remand 
directives.  Stegall v. West, 11 Vet. App. 268 (1998).

In October 2007, the Board denied the Veteran's claim for a 
disability rating higher than 50 percent for post-traumatic 
stress disorder (PTSD) for the portion of the appeal period 
from July 2000 to September 2001, granted an increased rating 
of 70 percent for PTSD for the portion of the appeal period 
from September 2001, and denied a disability rating higher 
than 70 percent for PTSD from September 2001.  As the Board's 
grant of an increased rating of 70 percent for PTSD from 
September 2001 also effectively assigned an effective date 
earlier than March 2, 2004 (i.e., September 2001) for the 
combined 70 percent rating for the Veteran's service-
connected disabilities and the RO had based its grant of a 
TDIU on the schedular provisions of 38 C.F.R. § 4.16, the 
Board remanded the Veteran's earlier effective date claim for 
the award of a TDIU in order to allow the agency of original 
jurisdiction (AOJ) to accomplish any additional notification 
and development deemed warranted and to address in the first 
instance whether an earlier effective date for the award of a 
TDIU was warranted in light of the Board's decision.  

The record reflects that the Veteran was sent correspondence 
from the AMC in November 2008, which allowed the Veteran 
additional opportunity to submit evidence in support of his 
claim.  [It appears that an earlier letter dated in December 
2007 sent by the AMC may not have been received by the 
Veteran.  See November 2008 Report of Contact; see also March 
2009 Appellant's Post-Remand Brief.]  The Board observes that 
neither the Veteran nor his representative has submitted or 
identified additional evidence in response to said 
correspondence to date.  A supplemental statement of the case 
(SSOC) was issued in November 2008 that continued to deny the 
Veteran's claim.  

However, it is noted that the AMC did not consider the 
Board's decision to grant an increased rating of 70 percent 
for PTSD from September 2001 in its evaluation of the earlier 
effective claim for the grant of a TDIU, as instructed by the 
Remand.  While there is a reference to the Board Remand in 
the evidence portion of the SSOC, the Board observes that the 
RVSR at the AMC specifically wrote in the reasons and bases 
portion that "[s]ervice connected disabilities evaluated at 
50 percent prior to [March 2, 2004] did not meet the 
schedular requirements for entitlement to individual 
unemployability."  This statement is no longer accurate in 
light of the Board's October 2007 decision.  Moreover, the 
record reflects that the Board's decision has not yet been 
implemented.  For these reasons, the Board finds that a 
remand is required.

Accordingly, the case is REMANDED for the following actions:

1.  Implement the Board's October 2007 
decision, which granted an increased 
disability evaluation of 70 percent for 
the Veteran's PTSD beginning September 
2001.  

2.  Thereafter, the Veteran's claim should 
be readjudicated.  If any benefit sought 
on appeal remains denied, the Veteran and 
his representative should be provided with 
a supplemental statement of the case that 
contains notice of all relevant actions 
taken, including a summary of the evidence 
and applicable law and regulations 
considered pertinent to the issue.  An 
appropriate period of time should be 
allowed for response by the Veteran and 
his representative.  Thereafter, the case 
should be returned to the Board for 
further appellate consideration, if in 
order.  


The purpose of this REMAND is to ensure due process.  The 
Board does not intimate any opinion as to the merits of the 
case, either favorable or unfavorable, at this time.  The 
Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




